EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Auerbach on 1/28/2021.

The application has been amended as follows:   
Claim 20 is canceled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 10-15, 17-19 and 21-22 are allowed.  
Claim 10 is allowed since none of the prior art, alone or in combination, teaches or suggests a method of implementing a brain computer interface (BCI) in a wireless headset comprising:
utilizing an augmented reality display;
generating at least one of visual, auditory, or haptic stimulation to a user’s occipital lobe and a user’s somatosensory cortex, the method producing detectable brain wave frequencies; 
processing the detectable brain wave frequencies, thereby facilitating mapping of bio-signals to digital commands;
associating the digital commands to a device; 
operating the device according to the digital commands;
stimulating the user’s somatosensory cortex, wherein the stimulating includes biofeedback confirmation of the operating of the device;
utilizing one or more sensors for reading a bio-signal from the user; 
utilizing a processing module, including a processor that analyzes and maps the bio signal bio-signal into an output on the augmented reality display, wherein the processing module has different user selectable modes that include a raw mode, a simmer mode, a cooked mode, and a human interface device-keyboard mode; display;
utilizing at least one biofeedback device in communication with the processing module, wherein the at least one biofeedback device provides feedback to the user; and
utilizing a battery, wherein the battery provides power to at least one of the augmented reality display, the one or more sensors, the processing module, the at least one biofeedback device, and combinations thereof.  
Claim 22 is allowed for similar reasons as claim 10.  
Claims 11-15, 17-19 and 21 are allowed for being dependent upon aforementioned independent claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624